[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
REPORT OF FACTFINDER
I heard this case as Factfinder on July 28, 1993 in CT Page 6955-W Rockville. Plaintiff's counsel reported at the hearing that immediately prior thereto the Court, Klaczak, J. had defaulted the defendant for failure to appear for trial. Only the plaintiff's counsel and its witness, John Casey, attended the hearing. After considering the evidence and the pleadings, I find the following facts:
1. Plaintiff provided the defendant with an automobile insurance policy beginning on or about October 31, 1993, at an annual premium of $3729.00 less credits of $910.00, for a net annual premium of $2819.00.
2. The policy was cancelled on July 24, 1990, entitling the defendant to a credit $543.20, and reducing the amount owed to the plaintiff, to $2275.80.
3. Said amount of $2275.80 is still owed by defendant to plaintiff.
I therefore recommend that judgment enter for the plaintiff in the amount of $2275.80 plus statutory costs. CT Page 6955-X
Respectfully submitted;
Robert E. Walsh, Factfinder